Case 17-03070-jal       Doc 82     Filed 01/28/20      Entered 01/28/20 14:02:26         Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           WESTERN DISTRICT OF KENTUCKY


IN RE:                                  )
                                        )
         BULLITT UTILITIES, INC.        )              CASE NO. 15-34000(1)(7)
                                        )
                           Debtor(s)    )
                                        )
         ROBERT W. KEATS, as the        )              AP NO. 17-3070
         Chapter 7 Trustee              )
                                        )
                           Plaintiff(s) )
                                        )
         v.                             )
                                        )
         CARROLL F. COGAN, et al.       )
                                        )
                           Defendant(s) )


                             MEMORANDUM-OPINION-ORDER

         This matter is before the Court on the Motion for Summary Judgment of Plaintiff, Robert W.

Keats, as the Chapter 7 Trustee for the bankruptcy estate of Bullitt Utilities, Inc. against Defendants

Martin G. Cogan individually, and as Executor of the Estate of Carroll F. Cogan, Defendants Doris

M. Cogan and Christopher G. Cogan on Counts I & II of the Trustee’s Complaint and against Doris

Cogan, CFA Sunnyview, LLC and Tigers and Rockets, LLC on Counts VII and VIII of the Trustee’s

Complaint.

         The Court, by Memorandum-Opinions, DKT 77 and DKT 78, dated January 10, 2020 and

January 24, 2020, respectively, granted summary judgment in favor of Defendants Martin G. Cogan,

individually and as Executor of the Estate of Carroll F. Cogan, Doris M. Cogan, Christopher Cogan

and CFA Sunnyview, LLC and Tigers and Rockets, LLC on all claims asserted against them in the

Trustee’s Complaint. The Court’s rulings in favor of the Defendants necessarily resolves the
Case 17-03070-jal       Doc 82     Filed 01/28/20      Entered 01/28/20 14:02:26          Page 2 of 2



Trustee’s claims in his summary judgment motion as a matter of law, in favor of the Defendants.

Therefore, the Court being duly advised in the premises,

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED,

       This matter having come before the Court on the Motion for Summary Judgment of Plaintiff

Robert W. Keats, as the Trustee of the bankruptcy estate of Bullitt Utilities, Inc. against Defendants

Martin G. Cogan, individually and as the Executor of the Estate of Carroll F. Cogan, Doris M.

Cogan, CFA Sunnyview, LLC and Tigers and Rockets, LLC, be and hereby is DENIED. There are

no genuine issues of material fact and the Defendants are entitled to summary judgment on all claims

asserted against them by the Trustee in the Complaint as a matter of law.




                                                                Dated: January 28, 2020




                                                 -2-
